DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 3, 6-8 and 12-20 are pending.
	Claims 19-20 are newly added.
	Claims 1-2, 4-5 and 9-11 are cancelled.
	Claims 3, 6-8, 13-16 and 18 are amended.
	Claims 3, 6-8 and 12-20 are being examined as follow:

Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, the limitation “…from the surfaces…” in line 15 should change to “…from the internal and external surfaces…”.
In claim 19, the limitation “…basis of measurement values…” in line 10 should change to “…a basis of measurement values…”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the 
Claim limitation “optical unit” in claims 1 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit" coupled with functional language “…for aligning…” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is preceded by an insufficient structural modifier “optical”. A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: The limitation “optical unit" has been described in Paragraph 0007 and 0013 that “optical unit” may comprised “measurement optics”, “laser optics”, “common optical element” or “a setting or a position of the common optical element in the at least one direction”.
Because this/these claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim limitation “mean” in claims 1 has NOT been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, even though it uses a generic placeholder “mean" coupled with functional language “…opening by…”, because it is reciting sufficient structure to achieve the function, such as “…of optical unit…”.
Because this claim limitation(s) is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6-8 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6: 
The limitation “…the step of adjusting said optical measurement beam…” in line 1-2 is insufficient antecedent basis in the claim.
It is indefinite, because it is unclear “…the step of adjusting said optical measurement beam…” in line 1-2 is the same limitation “…the adjusting step…” cited in claim 14 line 10.
In claim 8, the limitation “…the adjusting step…” in line 2 is insufficient antecedent basis in the claim.
In claim 14:
The limitation “…the adjusting step…” in line 10 is insufficient antecedent basis in the claim. 
The limitation “…the reflection…” in line 15 is insufficient antecedent basis in the claim.
The limitation “…the surfaces…” in line 15 is insufficient antecedent basis in the claim.
The limitation “…a setting of said optical…” in line16 is indefinite, because it is unclear that such “a setting of said optical” is the previous cited “first setting” or “second setting
The limitation “…the reflection of said optical measurement beam for the settings of said optical unit…” in line 18 is indefinite, it is unclear how many setting are claimed in the claim, because there are “first setting”, “second setting” and “a setting of said optical” and it is very confusing between the used of singular and plural term of “setting” in the claim. Clarification is required. 
In claim 15:
The limitation “…determining a distribution of measurement values for different settings of said optical unit…” in line 4 is indefinite, because it is unclear how many setting are claimed in the claim. Clarification is required.
The limitation “…determining a setting of said optical unit…” in line 6 is indefinite, because it is unclear how many setting are claimed in the claim, and it is very confusing between the used of singular and plural term of “setting” in the claim. Clarification is required.
In claim 16, the limitation “…burning-in a burn-in in a surface such that a structure is formed…” is indefinite, it is unclear “a surface” is which surface, because there are multiple surface cited in claim 14, and it is also unclear where is such surface located. Clarification is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Travis (US4576480 previously cited).
Regarding claim 19, Travis discloses a method (refer to the abstract) for centrally aligning a laser beam (laser beam 1 in Travis’s figure) in a machining head (focusing head 7 in Travis’s figure) of a laser machining system (refer as the whole Travis’s figure) for machining a workpiece using said laser beam (laser beam 1 in Travis’s figure), comprising: 
providing said machining head (focusing head 7 in Travis’s figure) with a housing (refer to the interior area of focusing head 7 in Travis’s figure) having an opening (refer to the opening for focusing lens 9 in Travis’s figure) for emitting said laser beam (laser beam 1 in Travis’s figure) from said machining head (focusing head 7 in Travis’s figure); 
directing an optical measurement beam (alignment beam 21’ in Travis’s figure) onto an optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) for aligning said laser beam (laser beam 1 in Travis’s figure) and said optical measurement beam (alignment beam 21’ in Travis’s figure); 
adjusting said optical measurement beam (alignment beam 21’ in Travis’s figure) in at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) refer to “He.Ne Beam Axis Locus” in Travis’s figure) of said machining head (focusing head 7 in Travis’s figure) in the region of said opening (refer to the opening for focusing lens 9 in Travis’s figure) by means of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure); 
determining by a measuring device (photomultipler unit 25in Travis figure) a setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) for central alignment (refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure)in said at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) on basis of measurement values (refer to abstract cited: “…The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam…”) based on reflections (refer to Col 2 line 44-46 cited: “…Light returning from the periphery of the alignment aperture 8. is reflected from the viewing element 24 into the telescope and photomultiplier unit 25…”) of said optical measurement beam (alignment beam 21’ in Travis’s figure) for different settings of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure)in said at least one direction (refer to abstract cited: “…An optical alignment system in which an aligning beam of radiation is caused to scan around the periphery of an alignment aperture. Light reflected from the edge of the alignment aperture is collected and a related electrical signal is produced. If the alignment aperture is accurately centered with respect to the motion of the aligning beam, then the electrical signal will be constant. Any lack of centralization will cause variations in the electrical signal. The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam. Hence these parameters are measured and used to operate a servo mechanism which is arranged to move the alignment aperture to centralize it with respect to the aligning beam…” and Col 2 line 31- Col 3 line 8), 
the method (refer to the abstract) further comprising: 
burning-in a burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”) in said surface (refer as the surface of the workpiece 10 in Travis’s figure) such that a structure (refer to Col line 15-16 as structure for “cut line” or “weld line” formed when cutting or welding operation in Col line 15-16) is formed; and 
determining a position (refer to Col 3 line 1- 8 cited: “…The difference between the sampled signals in each pair gives an error signal for each axis which, when amplified by the amplifiers G and H are applied to the drive units 5 and 6 of the moveable mirror 4 to cause it to move in the manner required to bring the axis of the motion of the alignment beam 21', and hence the main beam into the center of the focusing lens 9…”) of said burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”) on said surface (refer as the surface of the workpiece 10 in Travis’s figure) from the measurement values (refer to abstract cited: “…The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam…”);
wherein determining the setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) corresponding to the central alignment (refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure) in this at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) is performed based on said position (refer to Col 3 line 1- 8 cited: “…The difference between the sampled signals in each pair gives an error signal for each axis which, when amplified by the amplifiers G and H are applied to the drive units 5 and 6 of the moveable mirror 4 to cause it to move in the manner required to bring the axis of the motion of the alignment beam 21', and hence the main beam into the center of the focusing lens 9…”) of said burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”).
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Travis (US4576480 previously cited).
Regarding claim 8, Travis discloses substantially all features set forth in claim 19, Travis does not explicitly disclose setting said optical unit at at least a first setting, at which said measurement beam does not pass through said opening, and a second setting, at which said measurement beam passes through said opening and is reflected on a surface.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Travis obviously has a first setting that the measurement beam does not pass through said opening, when the alignment is out of alignment completely, and a second setting that the measurement beam does pass through said opening when it is slightly out of alignment or in alignment, for that is well known within one of ordinary skill in the art as the matter of design choice or desired application, refer to In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), in order to make the settings can be used to assist for testing, adjusting or calibrating the alignment process, and also since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with Travis’s teaching. 

Claims 3, 6, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Travis (US4576480 previously cited), in view of Sugiura et al (US2018/0011177A1 newly cited).
Regarding claim 14, Travis discloses a method (refer to the abstract) for centrally aligning a laser beam (laser beam 1 in Travis’s figure) in a machining head (focusing head 7 in Travis’s figure) of a laser machining system (refer as the whole Travis’s figure) for machining a workpiece using said laser beam (laser beam 1 in Travis’s figure), comprising: 
providing said machining head (focusing head 7 in Travis’s figure) with a housing (refer to the interior area of focusing head 7 in Travis’s figure) having an opening (refer to the opening for focusing lens 9 in Travis’s figure) for emitting said laser beam (laser beam 1 in Travis’s figure) from said machining head (focusing head 7 in Travis’s figure); 
directing an optical measurement beam (alignment beam 21’ in Travis’s figure) onto an optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) for aligning said laser beam (laser beam 1 in Travis’s figure) and said optical measurement beam (alignment beam 21’ in Travis’s figure); 
adjusting said optical measurement beam (alignment beam 21’ in Travis’s figure) in at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) perpendicular to an optical axis (refer to “He.Ne Beam Axis Locus” in Travis’s figure) of said machining head (focusing head 7 in Travis’s figure) in the region of said opening (refer to the opening for focusing lens 9 in Travis’s figure) by means of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure); 
determining by a measuring device (photomultipler unit 25in Travis figure) a setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) for central alignment (refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure)in said at refer to the moving axis of drive unit 5 and 6 in Travis’s figure) on basis of measurement values (refer to abstract cited: “…The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam…”) based on reflections (refer to Col 2 line 44-46 cited: “…Light returning from the periphery of the alignment aperture 8. is reflected from the viewing element 24 into the telescope and photomultiplier unit 25…”) of said optical measurement beam (alignment beam 21’ in Travis’s figure) for different settings of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure)in said at least one direction (refer to abstract cited: “…An optical alignment system in which an aligning beam of radiation is caused to scan around the periphery of an alignment aperture. Light reflected from the edge of the alignment aperture is collected and a related electrical signal is produced. If the alignment aperture is accurately centered with respect to the motion of the aligning beam, then the electrical signal will be constant. Any lack of centralization will cause variations in the electrical signal. The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam. Hence these parameters are measured and used to operate a servo mechanism which is arranged to move the alignment aperture to centralize it with respect to the aligning beam…” and Col 2 line 31- Col 3 line 8), 

    PNG
    media_image1.png
    512
    735
    media_image1.png
    Greyscale

Travis does not disclose wherein the adjusting step includes setting said optical unit at at least a first setting, at which said optical measurement beam does not pass through said opening and is reflected from an internal surface, and a second setting, at which said measurement beam passes through said opening and is reflected on an external surface; and measuring distances to the internal and external surfaces to provide measurement values based the reflections from the surfaces.
Sugiura discloses a measuring device (refer to title as “electro-optical distance meter) with an adjusting step  (refer as the setting of the shutter) includes setting (refer to Paragraph 0072 cited: “…the shutter 25 is constituted so as to move between a light projecting optical axis 5 and an internal reference optical axis 7…”) said optical unit (refer to fig.4) at at least a first setting (refer to Paragraph 0075 cited: “…in a state where the shutter 25 is on the light projecting optical axis 5 and shuts off the optical path of the distance measuring light 10…”), distance measuring light 10, fig.4) does not pass through said opening (refer to “shut off” in Paragraph 0075) and is reflected from an internal surface (refer as the surface of the shutter 25, fig.4), and a second setting (refer to Paragraph 0074 cited: “…when the distance measuring light 10 is emitted, the shutter 25 is positioned on the internal reference optical axis 7 and shuts off the optical path of the internal reference light 24…”), at which said measurement beam passes through said opening and is reflected on an external surface (refer to Paragraph 0074 cited: “…when the distance measuring light 10 is emitted, the shutter 25 is positioned on the internal reference optical axis 7 and shuts off the optical path of the internal reference light 24…”, therefore the distance measuring light 25 will go to the intended area); and 
measuring distances (refer to Paragraph  to the internal (refer to internal reference light 24, fig.4) and external (refer to distance measuring light 10, fig.4) surfaces to provide measurement values based the reflections from the surfaces (refer to Paragraph 0002-0003 cited: “…The electro-optical distance meter projects the distance measuring light emitted from a light emitting element to the object to be measured through a distance measuring optical system, receives a distance measuring reflection light from the object to be measured by a photodetector through the distance measuring optical system and measures a distance to the object to be measured based on a time difference between a light emitting timing of the distance measuring light and a light receiving timing of the distance measuring reflection light.
Further, since a drift caused by a temperature change or the like occurs in a light emitting circuit, a light receiving circuit and an arithmetic circuit, the distance measuring optical system has an internal reference optical system in order to suppress an error caused by the circuit.…”).

    PNG
    media_image2.png
    436
    460
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Travis’ measuring device with the adjusting step includes setting said optical unit at at least a first setting, at which said optical measurement beam does not pass through said opening and is reflected from an internal surface, and a second setting, at which said measurement beam passes through said opening and is reflected on an external surface; and measuring distances to the internal and external surfaces to provide measurement values based the reflections from the surfaces, as taught by Sugiura’s measuring device, in order to provide a switching mean that able to control and shut off a light source without turn off the light source (refer to Paragraph 0072 cited: “…A shutter 25 is provided as an optical path switching means…”).

Regarding claim 15, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis further discloses determining the setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) corresponding to the central alignment (refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure) comprises: 
determining a distribution (refer to Col 2 line 14-16 cited: “…The signals from the timing detectors 28 are applied to respective sample and hold circuits A', B', C' and D' within the servo mechanism control unit 26…”) of measurement values (refer to abstract cited: “…Light reflected from the edge of the alignment aperture is collected and a related electrical signal is produced. If the alignment aperture is accurately centered with respect to the motion of the aligning beam, then the electrical signal will be constant. Any lack of centralization will cause variations in the electrical signal…” and “…The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam…”, and also Col 2 line 14-16 cited: “…The signals from the timing detectors 28 are applied to respective sample and hold circuits A', B', C' and D' within the servo mechanism control unit 26…”) for different beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure), said distribution (refer to Col 2 line 14-16 cited: “…The signals from the timing detectors 28 are applied to respective sample and hold circuits A', B', C' and D' within the servo mechanism control unit 26…”) corresponding to a shape (refer as “the edge of the alignment aperture”) of said opening (refer to the opening for focusing lens 9 in Travis’s figure); and 
determining a setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) corresponding to a center of said opening (refer to the opening for focusing lens 9 in Travis’s figure) in said at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) based on said distribution (refer to Col 2 line 14-16 cited: “…The signals from the timing detectors 28 are applied to respective sample and hold circuits A', B', C' and D' within the servo mechanism control unit 26…”); 
wherein determining the setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) for central refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure) in said direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) is performed based on said setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) corresponding to the center of said opening (refer to the opening for focusing lens 9 in Travis’s figure).

	Regarding claim 16, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis discloses burning-in a burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”) in a surface (refer as the surface of the workpiece 10 in Travis’s figure) such that a structure (refer to Col line 15-16 as structure for “cut line” or “weld line” formed when cutting or welding operation in Col line 15-16) is formed; and 
determining a position (refer to Col 3 line 1- 8 cited: “…The difference between the sampled signals in each pair gives an error signal for each axis which, when amplified by the amplifiers G and H are applied to the drive units 5 and 6 of the moveable mirror 4 to cause it to move in the manner required to bring the axis of the motion of the alignment beam 21', and hence the main beam into the center of the focusing lens 9…”) of said burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”) on said surface (refer as the surface of the workpiece 10 in Travis’s figure) from the measurement values (refer to abstract cited: “…The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam…”); 
wherein determining the setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) of said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) corresponding to the central alignment (refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure) in this at least one direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure) is performed based on said position (refer to Col 3 line 1- 8 cited: “…The difference between the sampled signals in each pair gives an error signal for each axis which, when amplified by the amplifiers G and H are applied to the drive units 5 and 6 of the moveable mirror 4 to cause it to move in the manner required to bring the axis of the motion of the alignment beam 21', and hence the main beam into the center of the focusing lens 9…”) of said burn-in (refer to Col 1 line 15-16 cited: “…a cutting or welding operation…” for the burning or welding heat process as “burn in”).

Regarding claim 17, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis discloses setting (refer to Col 2 line cited: “…Once the main and alignment laser beams 1 and 21' respectively have been set up accurately by adjusting mirror 2, any misalignment between the main laser beam 1, the alignment aperture 8 and the focusing lens 9 will cause the alignment beam 21' to overlap, at least partly, the edge of the alignment aperture 8 over a portion of its path…”) said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) corresponding to the central alignment (refer to Col 2 line 37-41 cited: “…The deflection produced by the rotating wedge assembly is arranged to be such that the alignment beam 21' falls on the edge of alignment aperture 8 when the main laser beam 1 passes centrally through the focusing lens 9…”) of said laser beam (laser beam 1 in Travis’s figure) in an x and/or y direction (refer to the moving axis of drive unit 5 and 6 in Travis’s figure). 

	Regarding claim 18, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis discloses the measurement values (refer to abstract cited: “…Light reflected from the edge of the alignment aperture is collected and a related electrical signal is produced. If the alignment aperture is accurately centered with respect to the motion of the aligning beam, then the electrical signal will be constant. Any lack of centralization will cause variations in the electrical signal…” and “…The amplitude and phase of these variations relative to the motion of the aligning beam are indicative of the direction and amount of the decentralization of the alignment aperture with respect to the aligning beam…”, and also Col 2 line 14-16 cited: “…The signals from the timing detectors 28 are applied to respective sample and hold circuits A', B', C' and D' within the servo mechanism control unit 26…”) each correspond to distances (refer as drive unit 5 and 6 adjustment) to a reflecting surface (refer as “periphery of the alignment aperture” in Col 2 line 44-46) from which respective reflections (refer to Col 2 line 44-46 cited: “…Light returning from the periphery of the alignment aperture 8. is reflected from the viewing element 24 into the telescope and photomultiplier unit 25…”) of said optical measurement beam (alignment beam 21’ in Travis’s figure) originate.

	Regarding claim 3, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis discloses said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) comprises a common optical element (focusing lens 9 in Travis’s figure) which is arranged in a common beam path (refer to the beam path of laser beam 1 and alignment beam 21’ in Travis’s figure) of said laser beam (laser beam 1 in Travis’s figure) and said optical measurement beam (alignment beam 21’ in Travis’s figure), 
displacing a beam axis of said laser beam (laser beam 1 in Travis’s figure) and said optical measurement beam (alignment beam 21’ in Travis’s figure) after exiting said opening (refer to the opening for focusing lens 9 in Travis’s figure) by displacing said common optical element (focusing lens 9 in Travis’s figure) in a plane perpendicular (refer to Col 1 line 44-48 cited: “…the alignment aperture could be attached to a piece of apparatus the orientation of which it is desired to maintain in a given direction and the servo mechanism can be made to move the piece of apparatus to maintain the desired orientation…”) to the optical axis (refer to “He.Ne Beam Axis Locus” in Travis’s figure) of said machining head (focusing head 7 in Travis’s figure) correspondingly.

Regarding claim 6, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis discloses said opening (refer to the opening for focusing lens 9 in Travis’s figure) in a plane perpendicular to the optical axis (refer to “He.Ne Beam Axis Locus” in Travis’s figure) of said machining head (focusing head 7 in Travis’s figure) using said measurement beam (alignment beam 21’ in Travis’s figure).

Regarding claim 12, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis discloses the reflections (refer to Col 2 line 44-46 cited: “…Light returning from the periphery of the alignment aperture 8. is reflected from the viewing element 24 into the telescope and photomultiplier unit 25…”) of said optical measurement beam (alignment beam 21’ in Travis’s figure) comprise reflections (refer to Col 2 line 44-46 cited: “…Light returning from the periphery of the alignment aperture 8. is reflected from the viewing element 24 into the telescope and photomultiplier unit 25…”) on a surface (refer as the surface of the workpiece 10 in Travis’s figure) outside said machining head (focusing head 7 in Travis’s figure) and/or within said machining head (focusing head 7 in Travis’s figure).

Regarding claim 13, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis discloses said optical unit (beam mixing mirror 2, central orifice 3, mirror 4, X-axis drive unit 5, Y-axis drive unit 6, focusing lens 9 in Travis’s figure) comprises at least one of a focusing optics (focusing lens 9 in Travis’s figure) for focusing said laser beam (laser beam 1 in Travis’s figure) or said measurement beam (alignment beam 21’ in Travis’s figure), or a mirror (mirror 4 in Travis’s figure).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Travis (US4576480 previously cited), in view of Sugiura et al (US2018/0011177A1 newly cited), and further in view of Rill et al (US2016/0296376A1).
Regarding claim 7, the modification of Travis and Sugiura discloses substantially all features set forth in claim 14, Travis does not disclose said measuring device comprises an optical coherence tomograph.
Rill discloses said measuring device (optical device 30, refer to Paragraph 0107) comprises an optical coherence tomograph (refer to Paragraph 0107 cited: “…30 Optics device, in particular tomography device, preferably optical coherence tomograph …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Travis’s photomultiplier unit with optical coherence tomograph, as taught by Rill, in order to capture the actual geometry or the actual position of a calibration cut (refer to abstract).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Travis (US4576480), in view of Rill et al (US2016/0296376A1).
Regarding claim 20, Travis discloses substantially all features set forth in claim 19, Travis does not disclose said measuring device comprises an optical coherence tomograph.
Rill discloses said measuring device (optical device 30, refer to Paragraph 0107) comprises an optical coherence tomograph (refer to Paragraph 0107 cited: “…30 Optics device, in particular tomography device, preferably optical coherence tomograph …”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Travis’s photomultiplier unit with optical coherence tomograph, as taught by Rill, in order to capture the actual geometry or the actual position of a calibration cut (refer to abstract).

Response to Amendment
With respect to the Claim Objection: the applicant’s amendment filed on December 8th 2021 that overcame the Claim objection in the previous office action. However, the newly amended claim has raised another issue of Claim Objection.
With respect to the Rejection 112b: the applicant’s amendment filed on December 8th 2021 that overcame the Rejection 112b in the previous office action. However, the newly amended claim has raised another issue of 112b Rejection.

Response to Argument
Applicant's arguments filed December 8th 2021 have been fully considered but they are not persuasive as the following reasons:
Applicant’s argument on claim 3, 6 and 12-18 Rejection under 35 U.S.C. 102(a)(1) is fully considered and mooted in view of the new ground of rejection.

Applicant’s argument: Regarding to the newly added claim 19, “…New claim 19 corresponds to original claims 14 and 16, with similar amendments for clarity. Claim 19 requires burning in a burn-in on a surface to form a structure and then using the measurement values to determine a position of the burn-in on the surface. This position is then used in setting the position of the optical unit. The Office Action indicates that Travis discloses this subject matter in column 1, lines 15-16. Applicant requests reconsideration. 
The indicated portion of Travis is explaining why centering of the laser beam is necessary, even when the laser beam is moved along a cutting or welding path. The full paragraph states: 
For many purposes it is necessary to ensure that equipment maintains its alignment in a given direction even though it is subject to perturbing factors. For example, in connection with laser processing operations, it is necessary to ensure that a beam of radiation passes through the optical centre of a focusing system even though that focusing system may be moved to trace out a path corresponding to a cutting or welding operation." This text makes it clear that Travis wishes to center a laser beam for cutting and welding, but does not disclose forming a burn-in and then locating that burn-in as part of a positioning operation. The use of the burn-it allows a determination of the position of the measurement beam relative to laser beam to aid in positioning…” page 4.
Examiner’s response: The applicant’s argument above are not persuasive because: 
It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the limitation cited are only “…burning-in a burn-in in a surface such that a structure is formed; and determining a position of said burn-in on said surface from the measurement values; wherein determining the setting of said optical unit corresponding to the central alignment of said laser beam in this at least one direction is performed based on said position of said burn-in…”, there is no other limitation clarify “burn-in” or “position of said burn-in”.
Regarding the argument on “burn-in”, it is expressed that the prior art of record Travis clearly discloses using a laser to cut or weld which are will within the reasonable interpretation of “burn-in”, also both cutting and welding are forming a “structure” on the workpiece surface too, which cutting is forming a cut, and welding is forming a joint, both of such interpretation are also well within reasonable interpretation of “structure” too. It is suggested that the applicant would further amend more structural limitation for “burn-in” in the rejection claim, such that it would better clarify and differential from the prior art of record Travis’s cutting and welding.
Regarding the argument “…This text makes it clear that Travis wishes to center a laser beam for cutting and welding, but does not disclose forming a burn-in and then locating that burn-in as part of a positioning operation. The use of the burn-it allows a determination of the position of the measurement beam relative to laser beam to aid in positioning…” in Remark Page 4, it is noted that that is no further structural limitation in the rejected claim that would differential prior art of record Travis’ “laser beam cutting location” than applicant’s “position of said burn-in”. 
Furthermore, there is also no citing of limitation “…The use of the burn-it allows a determination of the position of the measurement beam relative to laser beam to aid in positioning…” in the rejected claim, the rejected claim is merely citing “…wherein determining the setting of said optical unit corresponding to the central alignment of said laser beam in this at least one direction is performed based on said position of said burn-in…”. It is expressed that the interpretation of “based on” in the rejected claim is a broader than applicant’s argument of “allow”. Such limitation “based on” can be interpreted as any relationship with “said position of said burn-in”. In this case, prior art of record Travis clearly discloses that there is a relationship between “the setting of said optical unit corresponding to the central alignment of said laser beam” with “the position of the laser beam cutting”. It is suggested that applicant to further amend limitation that would clarify the relationship between the “setting of said optical unit corresponding to the central alignment of said laser beam” and “said position of said burn-in”, such that differential from the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        March 25, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761